

115 SRES 88 IS: Expressing the sense of the Senate that the President and the Secretary of State should ensure that the Government of Canada does not permanently store nuclear waste in the Great Lakes Basin.
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 88IN THE SENATE OF THE UNITED STATESMarch 15, 2017Ms. Stabenow (for herself, Mrs. Gillibrand, Ms. Klobuchar, Mr. Brown, Mr. Durbin, Mr. Franken, Mr. Peters, and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the President and the Secretary of State should ensure that
			 the Government of Canada does not permanently store nuclear waste in the
			 Great Lakes Basin.
	
 Whereas the water resources of the Great Lakes Basin are precious public natural resources, shared by the Great Lakes States and the Canadian Provinces;
 Whereas the United States and Canada have, since 1909, worked to maintain and improve the water quality of the Great Lakes through water quality agreements;
 Whereas over 40,000,000 people in both Canada and the United States depend on the fresh water from the Great Lakes for drinking water;
 Whereas Ontario Power Generation is proposing to build a permanent geological repository for nuclear waste less than one mile from Lake Huron in Kincardine, Ontario, Canada;
 Whereas nuclear waste is highly toxic and can take tens of thousands of years to decompose to safe levels;
 Whereas a spill of nuclear waste into the Great Lakes could have lasting and severely adverse environmental, health, and economic impacts on the Great Lakes and the people that depend on them for their livelihood:
 Whereas 187 local, county, State, and tribal governments have passed resolutions in opposition to Ontario Power Generation’s proposed nuclear waste repository;
 Whereas tribes and First Nations’ citizens have a strong spiritual and cultural connection to the Great Lakes, and its protection is fundamental to treaty rights;
 Whereas Ontario Power Generation has promised not to move forward with their current proposal without the support of the First Nations that would be impacted; and
 Whereas, during the 1980s, when the Department of Energy, in accordance with the Nuclear Waste Policy Act of 1982, was studying potential sites for a permanent nuclear waste repository in the United States, the Government of Canada expressed concern with locating a permanent nuclear waste repository within shared water basins of the two countries: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the Government of Canada should not allow a permanent nuclear waste repository to be built within the Great Lakes Basin;
 (2)the President and the Secretary of State should take appropriate action to work with the Government of Canada to prevent a permanent nuclear waste repository from being built within the Great Lakes Basin; and
 (3)the President and the Secretary of State should work together with their Government of Canada counterparts on a safe and responsible solution for the long-term storage of nuclear waste.